{¶ 18} I respectfully dissent as a new trial should have been granted. Although it may be unclear as to when appellant's counsel was retained, nonetheless, counsel entered an appearance and requested a continuance the day before the trial was scheduled to begin. At the hearing on appellant's motion for new trial, the trial court acknowledged it had communicated to appellant's counsel that the continuance would be denied and the trial would go forward. The trial court indicated on the record twice that appellant's counsel advised the court that he would arrange for another attorney to cover for him and send that attorney over to represent appellant at trial. This never happened. No other attorney appeared on appellant's behalf. Counsel for appellant should have filed a motion for continuance earlier in the proceedings and/or arranged for another attorney to cover for him as he told the court he planned on doing. I would reverse for a new trial.